DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 11-14, and 27-34 are allowed because the closest prior art of record, Mani et al. (US 2015/0271805), fails to anticipate or render obvious the features of:	
Claim 1
A method for wireless communication by a user equipment (UE), comprising: 
selecting a first data connection from among a plurality of potential data connections in association with application configuration information for one or more applications of the UE;
activating a first data subscription of the first data connection as a dedicated data subscription (DDS) of the UE in association with a first application of the one or more applications being active in the UE, wherein activating the first data subscription includes transmitting a first message to a first communication network to activate the first data subscription and transmitting a second message to a second communication network to cause a second data subscription to go into an idle mode; and 
communicating traffic for the first application via the selected first data connection. 

Claim 18
A user equipment (UE), comprising: 
at least one processor configured to: 
select a first data connection from among a plurality of potential data connections in association with application configuration information for one or more applications that are active in of the UE, and 
activate a first data subscription of the first data connection as a dedicated data subscription (DDS) of the UE in association with a first application of the one or more applications being active in the UE; and 
at least one modem configured to:_ 
output a first message for transmission to a first communication network to activate the first data subscription, 
output a second message for transmission to a second communication network to cause a second data subscription to go into an idle mode, and 
output traffic associated with the first application for transmission via the selected first data connection.

Claim 29
 A system comprising: 
means for selecting a first data connection from among a plurality of potential data connections, in association with application configuration information for one or more applications of the UE; 
means for activating a first data subscription of the first data connection as a dedicated data subscription (DDS) of the UE in association with a first application of the one or more applications being active in the UE, wherein the means for activating the first data subscription includes means for transmitting a first message to a first communication network to activate the first data subscription and means for transmitting a second message to a second communication network to cause a second data subscription to go into an idle mode; and
 means for communicating traffic for the first application of the one or more applications via the selected first data connection.

 2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643